Catón, J. On the appeal from the justice of the peace, the Circuit Court properly allowed the plaintiff to file additional interrogatories to be answered by the garnishee, who was the appellant. And the only question which we shall consider is, whether the answer made by the garnishee was sufficient. The garnishee was a corporate company, created by the laws of this State, necessarily performing all its functions and acts through its agents and representatives. The answer was signed by Mr. Hall, the secretary and treasurer of the company, and under its corporate seal, but was not sworn to by any one. This was not a compliance with the statute; that requires the answer to be sworn to in all cases. In this case, it is true, the corporation could not, in person, swear to the answer, but it could have been sworn to by the proper officer, or agent of the company, knowing the facts, which would have been a substantial compliance with the statute. The judgment must be reversed, and the cause remanded, with leave to the garnishee to file a proper answer. Judgment reversed.